DETAILED ACTION
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacob Smith on March 31, 2021.

The application has been amended as follows: 
Please AMEND claims 21, 22, and 27 as follows:

1–14.	(Canceled)

15. 	(Previously presented) A method comprising:
	instantiating, using a server, a new instance of a scene, the new instance instantiated utilizing data stored in memory, at least one of one or more client devices displaying the new instance being selected as a physics host;
	in response to receipt of a deform object communication requesting a change to one or both of a shape and a form of an object, causing the physics host to determine a subsequent state of the object, the subsequent state comprising at least one of a subsequent shape of the object or a subsequent form of the object, the subsequent state being determined based on characteristics of the object and constraints for simulating physics consistent with the new instance of the scene; and
	transmitting, to at least one of the one or more client devices, the subsequent state of the object.



17. 	(Previously presented) The method of claim 15, wherein the selection of at least one of the one or more client devices to act as a physics host is made based at least in part on processing availability of the client device.

18. 	(Previously presented) The method of claim 15, wherein the selection of at least one of the one or more client devices to act as a physics host is made based at least in part on trusted status of the client device.

19. 	(Previously presented) The method of claim 15, wherein the constraints for simulating physics consistent with the new instance of the scene correspond with one of (a) underwater physics or (b) physics corresponding with conditions in space.

20. 	(Original) The method of claim 15, wherein the at least one client device selected as a physics host is granted a greater level of access to a collection of document objects at the server than other client devices.

21.	(Currently amended) The method of claim 15, wherein host comprises a user interface enabling the physics host to participate in the new instance as an observer.

22.	(Currently amended) The method of claim 15, wherein host comprises a user interface enabling the physics host to participate in the new instance by instantiating an avatar representing the physics host.

23.	(Previously presented) The method of claim 15, wherein the subsequent state is based on an elasticity of the object.



25.	(Previously presented) The method of claim 15, wherein the subsequent state comprises a subsequent form of a plurality of pieces.

26.	(Previously presented) A server comprising:
	a non-transitory memory; and
	one or more processors to:
		instantiate a new instance of a scene, the new instance instantiated utilizing data stored in the non-transitory memory, at least one of one or more client devices displaying the new instance being selected as a physics host;
		in response to receipt of a deform object communication requesting a change to one or both of a shape and a form of an object, cause the physics host to determine a subsequent state of the object, the subsequent state comprising at least one of: a subsequent shape of the object or a subsequent form of the object, the subsequent state being determined based on characteristics of the object and constraints for simulating physics consistent with the new instance of the scene; and
		transmit, to at least one of the one or more client devices, the subsequent state of the object.

27.	(Currently amended) The server of claim 26, wherein host comprises a user interface enabling the physics host to participate in the new instance as an observer.

28.	(Previously presented) The server of claim 26, wherein the subsequent state is based on an elasticity of the object.

29.	(Previously presented) The server of claim 26, wherein the subsequent state is based on a collision of the object within another object.



31.	(Previously presented) A non-transitory computer-readable medium including instructions which, when executed by one or more processors of a server, cause the server to:
	instantiate a new instance of a scene, the new instance instantiated utilizing data stored in the non-transitory memory, at least one of one or more client devices displaying the new instance being selected as a physics host;
	in response to receipt of a deform object communication requesting a change to one or both of a shape and a form of an object, cause the physics host to determine a subsequent state of the object, the subsequent state comprising at least one of: a subsequent shape of the object or a subsequent form of the object, the subsequent state being determined based on characteristics of the object and constraints for simulating physics consistent with the new instance of the scene; and
	transmit, to at least one of the one or more client devices, the subsequent state of the object.

32.	(Previously presented) The non-transitory computer-readable medium of claim 31, wherein the subsequent state is based on an elasticity of the object.

33.	(Previously presented) The non-transitory computer-readable medium of claim 31, wherein the subsequent state is based on a collision of the object within another object.

34.	(Previously presented) The non-transitory computer-readable medium of claim 31, wherein the subsequent state comprises a subsequent form of a plurality of pieces.

35. 	(Previously presented) The non-transitory computer-readable medium of claim 31, wherein the selection of at least one of the one or more client devices to act as a physics host is made based at least in part on one or more of: latency of data transmission from the client device, processing availability of the client device, or trusted status of the client device.



37. 	(Previously presented) The non-transitory computer-readable medium of claim 31, wherein the at least one client device selected as a physics host is granted a greater level of access to a collection of document objects at the server than other client devices.

38. 	(Previously presented) The server of claim 26, wherein the selection of at least one of the one or more client devices to act as a physics host is made based at least in part on one or more of: latency of data transmission from the client device, processing availability of the client device, or trusted status of the client device.

39. 	(Previously presented) The server of claim 26, wherein the constraints for simulating physics consistent with the new instance of the scene correspond with one of (a) underwater physics or (b) physics corresponding with conditions in space.

40. 	(Previously presented) The server of claim 26, wherein the at least one client device selected as a physics host is granted a greater level of access to a collection of document objects at the server than other client devices.

Allowable Subject Matter

Claims 15-40 are allowed.

The following is an examiner’s statement of reasons for allowance: The reasons for allowance is maintained as noted in the Notice of Allowance mailed February 3, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612